KNOLL, Judge.
The defendant, Rex Paul Racheau, was charged with possession of marijuana with intent to distribute, a violation of LSA-R.S. 40:966 A(l). On July 29, 1983, the defendant withdrew his former plea of not guilty and entered a conditional plea of guilty as charged, reserving his right to appeal under State v. Crosby, 338 So.2d 584 (La. 1976). Following a thorough Boykinization of defendant, the court accepted the guilty plea. Defendant waived all delays and was then sentenced to two (2) years at hard labor.
Defendant appeals the trial court’s denial of his motion to suppress evidence seized pursuant to a warrant to search his car and home. Defendant argues three assignments of error attacking the denial of his motion to suppress. Defendant failed to designate and file assigned errors with the trial court and is therefore precluded from raising those errors on appeal. State v. Zeno, 322 So.2d 136 (La.1975); State v. Walker, 434 So.2d 1315 (La.App. 3rd Cir. 1983). We are limited in this appeal to a consideration of those errors that are discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. LSA-C.Cr.P. Art. 920(2).
Accordingly, we have conducted a careful examination of the record and find no errors patent on the record. The conviction and sentence are therefore affirmed.
AFFIRMED.